Title: From James Madison to Edmund Randolph, 8 July 1783
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. July 8. 1783.
Yours of the 28. of June like the preceding one found me at this place, where my preparations for leaving Congs. will keep me much of the remainder of my time. The footing on which the Impost is placed by the Assembly is not an eligible one, but preferable to a total rejection. It is to be regretted that immediate use was not made of the impression of the letter from Genl. W. The interval preceding the next Session will give full scope to malignant insinuations. The reversal of the award in the case of Nathan may possibly be just in itself, but it will require all your eloquence I fear to sheild the honor of the State from its effects. The Agency which the Delegation had in the affair will impart no small share of the mortification to them. I suppose the feelings of Mr. Jefferson & Mr. Harrison also will not be much delighted by it.
Genl. How is here with a corps of N. England troops detached by Gl. W. for the purpose of quelling the Mutiny. His only employment will now be to detect & punish the promoters of it. Congs. remain at Princeton. Their removal from that place will soon become an interesting question. Not a few maintain strenuously the policy of returning to this City in order to obviate suspicions abroad of any disaffection in the mass of so important a State to the fœderal Govt. and to restore mutual confidence with a State which has of late been so firm in adhering to fœderal measures. It is supposed too that a freer choice might here be made amg the permanent seats offered by the States, than at a place where the necessity of a speedy removal wd. give undue advantage to an offer which happened to be in greatest readiness for immediate use. The Citizens here in general regret the departure of Congs. disavow the idea that they were unwilling to take arms in defence of Congs. and will probably enter into some declaration tending to invite their return.
We hear nothing from our Ministers in Europe. The evacuation of N. York as to the time seems as problematical as ever. The sending off the negroes continues to take place under the eyes & remonstrances of the Inspectors of Embarkations.
